QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 12/15/2020, with respect to claims 1-20 have been fully considered and are persuasive. The rejection of 9/25/2020 has been withdrawn.

Claim Objections
Claims 1, 3, 4, 7-9, 11, 12, 15-17, 19, and 20 are objected to because of the following informalities:
	Claim 1, line 5, “the first” should read “a first” for antecedent basis;
	Claim 1, line 9, “requirement” should read “requirements” for antecedent basis;
	Claim 1, line 12, “the rate” should read “a rate” for antecedent basis;
	Claim 1, line 15, “requirement” should read “requirements” for antecedent basis;
	Claim 1, line 20, “requirement is” should read “requirements are” for antecedent basis;
	Claim 1, lines 21 and 22, the phrase “wherein the quality of service requirement is different for multiple individual hops of the multi-hop 
	Claim 1, line 25, “the establishment” should read “establishment” for antecedent basis;
	Claim 1, lines 25 and 26, “the end-to-end service layer session” should read “an end-to-end service layer session” for antecedent basis;
	Claim 1, line 28, “requirement” should read “requirements” for antecedent basis;
	Claim 1, line 31, “an end-to-end service layer session” should read “the end-to-end service layer session” for antecedent basis;
	Claim 1, line 32, “on remote apparatus” should read “on the remote apparatus” for grammatical reasons;
	Claim 3, line 2, “requirement comprises” should read “requirements comprise” for antecedent basis;
	Claim 4, line 2, “requirement comprises” should read “requirements comprise” for antecedent basis;
	Claim 7, line 1, “requirement comprises” should read “requirements comprise” for antecedent basis;
	Claim 8, line 1, “requirement comprises” should read “requirements comprise” for antecedent basis;
	Claim 9, line 8, “the first” should read “a first” for antecedent basis;
	Claim 9, line 12, “requirement” should read “requirements” for antecedent basis;

	Claim 9, line 19, “requirement” should read “requirements” for antecedent basis;
	Claim 9, line 24, “requirement is” should read “requirements are” for antecedent basis;
	Claim 9, line 28, “the establishment” should read “establishment” for antecedent basis;
	Claim 9, lines 28 and 29, “the end-to-end service layer session” should read “an end-to-end service layer session” for antecedent basis;
	Claim 9, line 31, “requirement” should read “requirements” for antecedent basis;
	Claim 9, lines 35 and 36, “an end-to-end service layer session” should read “the end-to-end service layer session” for antecedent basis;
	Claim 9, line 36, “on remote apparatus” should read “on the remote apparatus” for grammatical reasons;
	Claim 11, line 1, “requirement comprises” should read “requirements comprise” for antecedent basis;
	Claim 12, line 1, “requirement comprises” should read “requirements comprise” for antecedent basis;
	Claim 15, line 1, “requirement comprises” should read “requirements comprise” for antecedent basis;
	Claim 16, line 1, “requirement comprises” should read “requirements comprise” for antecedent basis;

	Claim 17, line 6, “requirement” should read “requirements” for antecedent basis;
	Claim 17, line 9, “the rate” should read “a rate” for antecedent basis;
	Claim 17, line 12, “requirement” should read “requirements” for antecedent basis;
	Claim 17, line 17, “requirement is” should read “requirements are” for antecedent basis;
	Claim 17, line 21, “the establishment” should read “establishment” for antecedent basis;
	Claim 17, lines 21 and 22, “the end-to-end service layer session” should read “an end-to-end service layer session” for antecedent basis;
	Claim 17, line 24, “requirement” should read “requirements” for antecedent basis;
	Claim 17, line 27, “an end-to-end service layer session” should read “the end-to-end service layer session” for antecedent basis;
	Claim 19, line 1, “requirement comprises” should read “requirements comprise” for antecedent basis;
	Claim 20, line 1, “requirement comprises” should read “requirements comprise” for antecedent basis;
	Appropriate correction is required.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schutz et al., U.S. Publication No. 2009/0147791 A1 discloses managing quality-of-service hop-by-hop (Abstract), but does not disclose the quality of service requirements differing by hop, because it may be interpreted that the hops are all meeting a shared quality of service requirement.

This application is in condition for allowance except for the following formal matters: the claim objections discussed in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached on Mon-Fri: 7:00 AM to 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Brian Whipple/
Primary Examiner
Art Unit 2454
2/10/2021